DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ogale et al. (2020/0174490) in view of Aswin (2019/0122378).	
Regarding applicant claim 1, Ogale discloses a system, comprising: 
a receiver to receive a plurality of actual states for a simulation, the plurality of actual 5states for the simulation including a current actual state for the simulation ([0010] “state of an environment of the vehicle”); 
a neural network encoder implemented using at least in part a processor ([0046] “navigation data using an encoder neural network”); and 
a memory storing a plurality of sets of hyperparameters for the neural network encoder and a plurality of A-matrices ([0050] “complexity of the trajectory planning neural network system can be reduced by storing waypoints in a memory that is external to the neural network system”), 
wherein the system is operative to select a set of hyperparameters from the plurality of 10sets of hyperparameters and an A-matrix from the plurality of A-matrices responsive to the plurality of actual states for the simulation ([0032] “processing the first training input and the second training input according to current values of parameters of the trajectory planning neural network system to generate a set of output scores, each output score corresponding to a respective location of a set of possible locations in a vicinity of the vehicle”), 
wherein the neural network encoder is operative to use the set of hyperparameters to implement an encoding function, and wherein the selected A-matrix is used to determine a next predicted state for the 15simulation responsive to the current actual state for the simulation ([0138] “based on actual driving data or simulation data… the encoder neural network provides encoded representations of environmental data and/or other rendered inputs to the other networks”.  
Ogale is silent concerning matrices but does teach using values of parameters of trajectory planning neural network system to generate a set of output scores ([0032]).
Aswin discloses machine vision system used to create models based on two dimensional images from multiple perspectives, multiple camera settings (camera setting include system states e.g. vehicle speed, direction), active and passive range sensors used for a variety of applications.  In particular, machine vision systems can be provided for various machine vision applications ([0003]).  Aswin further teaches storing values as matrices as well as performing mathematical functions with the matrices ([0077]).
It would have been obvious to one of ordinary skill in the art at the time of invention to utilize the system of Ogale with the machine vision system of Aswin since providing the state in matrix form is a known technique and including them as values to create a model would have been well within the scope of invention.
Regarding applicant claim 2, Ogale discloses the system but is silent wherein the A-matrix is determined by solving a least-squares problem responsive to each state in the plurality of actual states for the simulation and each subsequent state in the plurality of actual states for the simulation.  
Aswin discloses that “camera p23 can be maximized, and other cost functions can be used e.g., least squares offset function. Gaussian PSF can be replaced by custom PSF, including PSF obtained from experiments” ([0079]).
It would have been obvious to one of ordinary skill in the art at the time of invention to include other functions such as solving a least squares problem as taught by Aswin since this is a known technique and would have been a matter of design choice to implement.
Regarding applicant claim 3, Ogale discloses wherein the set of hyperparameters are selected to minimize the difference between the plurality of actual states for the simulation and an encoding and decoding of the plurality of actual states for the simulation using the encoding function ([0145] “minimize the loss resulting from differences in these predicted and target occupancies”).  
Regarding applicant claim 4, Ogale discloses wherein the set of hyperparameters are selected to minimize the difference between a plurality of next predicted states using the A-matrix and the plurality of actual states for the simulation ([0034]).  
Regarding applicant claim 5, Ogale discloses wherein the set of hyperparameters are selected to further minimize the difference between the next predicted state for the simulation and a next actual state for the simulation ([0031] “detected in the environment can be predicted using a second neural network”).  
Regarding applicant claim 56, Ogale discloses further comprising a neural network decoder implemented using at least in part the processor, the neural network decoder is operative to use the set of hyperparameters to implement a decoding function ([0081] “encoder neural network receives neural network inputs for the environmental data and navigation data, and processes the inputs to generate an encoded representation is a vector of values from a last hidden layer of the encoder neural network”).  
Regarding applicant claim 7, Ogale discloses wherein the decoding function performed using 10the neural network decoder is used to determine the set of hyperparameters for the neural network during training ([0081] “encoder neural network receives neural network inputs for the environmental data and navigation data, and processes the inputs to generate an encoded representation is a vector of values from a last hidden layer of the encoder neural network”).  
Regarding applicant claim 8, Ogale discloses wherein the simulation includes one of an autonomous vehicle simulation and a dynamic agent in a vehicle simulation ([0088] “autonomous driving, the planning system activates the trajectory management system to use planned trajectories determined using the neural network system”; [0138] “simulation data”).  
Regarding applicant claim 9, Ogale discloses further comprising a maneuver module to determine a maneuver for the autonomous vehicle simulation or the dynamic agent in the vehicle simulation responsive to the next predicted state for the simulation ([0088] “autonomous driving, the planning system activates the trajectory management system to use planned trajectories determined using the neural network system”; [0138] “simulation data”).  
Regarding applicant claim 2010, Ogale discloses a method, comprising: 
receiving a plurality of actual states for a simulation, the plurality of actual states for the simulation including a current actual state for the simulation ([0010] “state of an environment of the vehicle”; [0138] “based on actual driving data or simulation data… the encoder neural network provides encoded representations of environmental data and/or other rendered inputs to the other networks”); 
selecting a set of hyperparameters for a neural network encoder responsive to the plurality of actual states for the simulation ([0046] “navigation data using an encoder neural network”);  
25determining an encoding function performed using the neural network encoder responsive to the set of hyperparameters for the neural network encoder; determining an A-matrix, the A-matrix responsive to the encoding function performed using the neural network encoder ([0032] “processing the first training input and the second training input according to current values of parameters of the trajectory planning neural network system to generate a set of output scores, each output score corresponding to a respective location of a set of possible locations in a vicinity of the vehicle”); and 
using the neural network encoder and the A-matrix to determine a next predicted state for 30the simulation responsive to the current actual state for the simulation ([0032] “processing the first training input and the second training input according to current values of parameters of the trajectory planning neural network system to generate a set of output scores, each output score corresponding to a respective location of a set of possible locations in a vicinity of the vehicle”).  
Ogale is silent concerning matrices but does teach using values of parameters of trajectory planning neural network system to generate a set of output scores ([0032]).
Aswin discloses machine vision system used to create models based on two dimensional images from multiple perspectives, multiple camera settings (camera setting include system states e.g. vehicle speed, direction), active and passive range sensors used for a variety of applications.  In particular, machine vision systems can be provided for various machine vision applications ([0003]).  Aswin further teaches storing values as matrices as well as performing mathematical functions with the matrices ([0077]).
It would have been obvious to one of ordinary skill in the art at the time of invention to utilize the system of Ogale with the machine vision system of Aswin since providing the state in matrix form is a known technique and including them as values to create a model would have been well within the scope of invention.
Regarding applicant claim 11, Ogale discloses the system but is silent wherein the A-matrix is determined by solving a least-squares problem responsive to each state in the plurality of actual states for the simulation and each subsequent state in the plurality of actual states for the simulation.  
Aswin discloses that “camera p23 can be maximized, and other cost functions can be used e.g., least squares offset function. Gaussian PSF can be replaced by custom PSF, including PSF obtained from experiments” ([0079]).
It would have been obvious to one of ordinary skill in the art at the time of invention to include other functions such as solving a least squares problem as taught by Aswin since this is a known technique and would have been a matter of design choice to implement.
Regarding applicant claim 12, Ogale discloses wherein the set of hyperparameters are selected to minimize the difference between the plurality of actual states for the simulation and an encoding and decoding of the plurality of actual states for the simulation using the encoding function ([0145] “minimize the loss resulting from differences in these predicted and target occupancies”).  
Regarding applicant claim 13, Ogale discloses wherein the set of hyperparameters are selected to minimize the difference between a plurality of next predicted states using the A-matrix and the plurality of actual states for the simulation ([0034]).  
Regarding applicant claim 14, Ogale discloses wherein the set of hyperparameters are selected to further minimize the difference between the next predicted state for the simulation and a next actual state for the simulation ([0031] “detected in the environment can be predicted using a second neural network”).  
Regarding applicant claim 515, Ogale discloses further comprising a neural network decoder implemented using at least in part the processor, the neural network decoder is operative to use the set of hyperparameters to implement a decoding function ([0081] “encoder neural network receives neural network inputs for the environmental data and navigation data, and processes the inputs to generate an encoded representation is a vector of values from a last hidden layer of the encoder neural network”).  
Regarding applicant claim 16, Ogale discloses wherein the decoding function performed using 10the neural network decoder is used to determine the set of hyperparameters for the neural network during training ([0081] “encoder neural network receives neural network inputs for the environmental data and navigation data, and processes the inputs to generate an encoded representation is a vector of values from a last hidden layer of the encoder neural network”).  
Regarding applicant claim 17, Ogale discloses wherein the simulation includes one of an autonomous vehicle simulation and a dynamic agent in a vehicle simulation ([0088] “autonomous driving, the planning system activates the trajectory management system to use planned trajectories determined using the neural network system”; [0138] “simulation data”).  
Regarding applicant claim 18, Ogale discloses further comprising a maneuver module to determine a maneuver for the autonomous vehicle simulation or the dynamic agent in the vehicle simulation responsive to the next predicted state for the simulation ([0088] “autonomous driving, the planning system activates the trajectory management system to use planned trajectories determined using the neural network system”; [0138] “simulation data”).  
Regarding applicant claim 519, Ogale discloses an article, comprising a non-transitory storage medium, the non-transitory storage medium having stored thereon instructions that, when executed by a machine, result in: 
receiving a plurality of actual states for a simulation, the plurality of actual states for the simulation including a current actual state for the simulation ([0010] “state of an environment of the vehicle”; [0138] “based on actual driving data or simulation data… the encoder neural network provides encoded representations of environmental data and/or other rendered inputs to the other networks”); 
selecting a set of hyperparameters for a neural network encoder responsive to the 10plurality of actual states for the simulation ([0046] “navigation data using an encoder neural network”); 
determining an encoding function performed using the neural network encoder responsive to the set of hyperparameters for the neural network encoder ([0050] “complexity of the trajectory planning neural network system can be reduced by storing waypoints in a memory that is external to the neural network system”); and  
15using the neural network encoder and the A-matrix to determine a next predicted state for the simulation responsive to the current actual state for the simulation  ([0032] “processing the first training input and the second training input according to current values of parameters of the trajectory planning neural network system to generate a set of output scores, each output score corresponding to a respective location of a set of possible locations in a vicinity of the vehicle”).  
Ogale is silent concerning matrices but does teach using values of parameters of trajectory planning neural network system to generate a set of output scores ([0032]).
Aswin discloses machine vision system used to create models based on two dimensional images from multiple perspectives, multiple camera settings (camera setting include system states e.g. vehicle speed, direction), active and passive range sensors used for a variety of applications.  In particular, machine vision systems can be provided for various machine vision applications ([0003]).  Aswin further teaches storing values as matrices as well as performing mathematical functions with the matrices ([0077]).
It would have been obvious to one of ordinary skill in the art at the time of invention to utilize the system of Ogale with the machine vision system of Aswin since providing the state in matrix form is a known technique and including them as values to create a model would have been well within the scope of invention.
Regarding applicant claim 20, Ogale discloses the system but is silent wherein the A-matrix is determined by solving a least-squares problem responsive to each state in the plurality of actual states for the simulation and each subsequent state in the plurality of actual states for the simulation.  
Aswin discloses that “camera p23 can be maximized, and other cost functions can be used e.g., least squares offset function. Gaussian PSF can be replaced by custom PSF, including PSF obtained from experiments” ([0079]).
It would have been obvious to one of ordinary skill in the art at the time of invention to include other functions such as solving a least squares problem as taught by Aswin since this is a known technique and would have been a matter of design choice to implement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195. The examiner can normally be reached M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.L.L/           Examiner, Art Unit 3661                                                                                                                                                                                             



/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661